947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rose MECKLEY, Plaintiff-Appellant,v.SHEILA;  Two Unknown United States Marshals;  Sabrina;  JohnTurner;  Wardell Wilburn;  Fred Kitts;  Five Unknown MercerCounty Jail Guards;  Sheriff of Mercer County;  MercerCounty, Defendants-Appellees.
No. 91-7613.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 24, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.   Charles H. Haden, II, Chief District Judge.  (CA-91-457)
Rose Meckley, appellant pro se.
Charles R. Smith, Office of the Prosecuting Attorney, Princeton, W.Va., Michael Warren Carey, United States Attorney, John Hoblitzel, John Robert McGhee, Jr., Kay, Casto, Chaney, Love & Wise, Charleston, W.Va., for appellees.
S.D.W.Va.
DISMISSED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Rose Meckley appeals the dismissal of the partially named and unnamed Deputy United States Marshals in her action against them and others pursuant to 42 U.S.C. § 1983, for deprivation of civil rights resulting from conditions at the Mercer County Jail.


2
Under 28 U.S.C. § 1291 this Court has jurisdiction over appeals from final orders.   A final order is one which disposes of all issues in dispute as to all parties.   It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. § 1291.   See Robinson v. Parke-Davis & Co., 685 F.2d 912, 913 (4th Cir.1982) (dismissal of some, but not all, claims not appealable).   The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. § 1292.   Finally the order is not appealable as a collateral order under  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.